OPINION *  PER CURIAM Christopher Rad is serving a sentence of 71 months in federal prison pursuant to convictions for, inter alia, violations of the Controlling the Assault of Non-Solicited Pornography and Marketing Act of 2003. See United States v. Rad, 559 Fed.Appx. 148 (3d Cir. 2014). By order entered October 25, 2017, the District Court denied or dismissed various post-verdict motions filed by Rad, who then appealed the District Court’s October 25, 2017 order to this Court. See CA No. 17-3418. That appeal is currently pending. Rad has now filed á pro se petition for a writ of mandamus, seeking the very relief he sought in some of the motions that are the subject of his pending appeal. For that reason alone, the instant mandamus petition is inappropriate and will be denied. See Hollingsworth v. Perry, 558 U.S. 183, 190, 130 S.Ct. 705, 175 L.Ed.2d 657 (2010) (per curiam) (explaining that a mandamus petitioner must show, inter alia, that “no other adequate means [exist] to attain the relief he desires”); Westinghouse Elec. Corp. v. Republic of Philippines, 951 F.2d 1414, 1422 (3d Cir. 1991) (“Another prerequisite for mandamus jurisdiction emanates from the final judgment rule: mandamus must not be used as a mere substitute for appeal.”).   This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not constitute binding precedent.